Citation Nr: 1443818	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  12-01 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral amblyopia.

2.  Entitlement to service connection for bilateral glaucoma.

3.  Entitlement to service connection for legal blindness of the left eye.

4.  Entitlement to service connection for residuals of a shell casing burn of the right eye.  


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel



INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) from May 2002 to November 2002 followed by subsequent periods of inactive duty for training (INACDUTRA) until January 2005.  

This matter comes before the Board on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In April 2013, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of that hearing is associated with the Veteran's claims file.  

The Board notes that in his March 2010 notice of disagreement, the Veteran reports trauma witnessed in service, the images of which he still sees in his head.  The Veteran has not filed a claim for a psychiatric condition based on this trauma, and the Board notes that he should contact the Agency of Original Jurisdiction (AOJ) if he wishes to do so.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

In January 2010, the Veteran underwent a VA examination of his eyes.  The examiner noted the Veteran had decreased vision in his left eye "for about as long as he can remember."  The examiner noted a diagnosis of glaucoma in 2005 during a deployment physical.  The Veteran further reported getting a shell casing injury to his right eye while in basic training, which did not significantly affect his vision.  The VA examiner's impression included advanced stage glaucoma with optic atrophy and significant visual field loss bilaterally as well as refractive amblyopia due to anisometropia of the left eye.  The examiner noted that the Veteran's visual field loss and optic atrophy as well as decreased vision of the right eye are directly due to past elevated intraocular pressure.  The examiner noted that at the time of the examination, the Veteran's intraocular pressures were within normal limits, probably as a result of laser trabeculopasty done in 2005.  The examiner further opined that the refractive amblyopia of the left eye is due to +6.00 hyperopia that is significantly different than the refractive error in the right eye, producing the anisometropia which results in the refractive amblyopia.  

The Board finds that the VA examiner's findings are inadequate to adjudicate the Veteran's claims.  Specifically, the examiner failed to address whether the Veteran's left eye disability preexisted his period of ACDUTRA, and, if so, whether it was worsened by such.  Furthermore, the examiner did not indicate whether the Veteran's reported injury during ACDUTRA, when shell casing hit his right eye, resulted in his current right eye condition as a residual.  As such, the Board finds that remand is necessary to provide the Veteran with a new examination in this regard.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file relevant records of the Veteran's treatment within the appropriate VA Health Care system.  

2.  Ask the Veteran to identify any outstanding treatment records associated with his bilateral eye disabilities and obtain the necessary authorization to obtain such records.  After receiving any necessary authorization forms, the RO should obtain all identified records.  All attempts to procure the identified records must be documented in the claims file, and the Veteran and his representative must be notified of any unsuccessful attempts in this regard.  If no such records exist, document such in the claims file.  Associate any records or negative responses received with the claims file.  

3.  After the above development has been completed and all obtainable records have been associated with the claims file, afford the Veteran a VA examination to determine the nature and etiology of his bilateral eye disabilities, by an appropriate physician, at a VA medical facility.  All indicated tests and studies should be conducted.  The claims file, including a copy of this Remand, must be provided to and reviewed by the examiner.  

The examiner must identify the nature and severity of each disability of the right and left eye to include advanced stage glaucoma with optic atrophy and significant visual field loss bilaterally as well as refractive amblyopia due to anisometropia of the left eye.  

The examiner must offer opinions as to the following questions: 

(A)  Whether it is at least as likely as not (a 50 percent probability or greater) that each identified current right eye disability had onset during the Veteran's military service, to include a period of ACDUTRA from May 2002 to November 2002.  The examiner should specifically address whether any current right eye disability is at least as likely as not the result of a shell casing injury which occurred during basic training.  

(B)  Whether any left eye disability pre-existed entrance into ACDUTRA in May 2002.  If so, the examiner should opine as to whether such worsened during ACDUTRA and was caused by ACDUTRA.  

(For the benefit of the examiner, the Board notes that those who serve on any period of ACDUTRA are not presumed to be in sound condition at entrance into such period of ACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).)  

If a left eye disability did not preexist service, the examiner should opine as to whether each identified left eye disability is at least as likely as not (a 50 percent or greater probability) that any current left eye disability was caused by or related to an injury or disease during a period of ACDUTRA or an injury during a subsequent period of INACDUTRA.  

In rendering each requested opinion, the physician should consider and discuss all pertinent medical and other objective evidence, as well as lay assertions.  

All examination findings, along with complete rationale for the conclusions reached, must be provided.  

4.  After the above development is completed, re-adjudicate the claims on appeal.  If the benefits sought are not granted in full, provide the Veteran and his representative with a supplemental statement of the case.  Allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



